PER CURIAM.
This case is before the court on petition for writ of error to the Court of Civil Appeals for the Eighth Supreme Judicial District. The sole question presented by the application for writ of error is whether or not the Court of Civil Appeals correctly held that the appeal fb that court of the city of Wink should be dismissed for the failure of the city to file an appeal, or writ of error, or supersedeas bond.
In an opinion by. the Commission of Appeals delivered October 4, 1983, in the case of City of Athens v. Evans, 63 S.W.(2d) 379, it was held that cities under existing statutes are exempt from filing appeal or writ of error bonds. In view of that decision, and under the authority granted by article 1728, Revised Statutes, as amended at the Regular Session of the Fortieth Legislature, chapter 144, § 1 (Vernon’s Ann. Civ. St. art. 1728), the judgment of the Court of Civil Appeals is reversed, and the cause remanded to that court for a disposition of the case on its merits.